On the 5th day of October, 1911, judgment was pronounced in the county court of Carter county against appellant for a violation of the prohibitory liquor law, and his punishment was assessed at a fine of $100 and 60 days confinement in the county jail, from which judgment appellant attempted to take an appeal. The time for perfecting the appeal by filing a transcript of the record in this court, beyond the 60 days allowed by law, was not extended by order of the county court. It therefore expired on the 4th day of December, 1911. But the transcript of the record was not filed in this court until the 6th day of December, 1911, which was two days after the time had expired. If an appellant can perfect an appeal two days after the time allowed by law has expired he can perfect it two years thereafter. The time for filing the transcript in this court is a limitation placed by the Legislature upon the right of appeal, and the filing of the transcript after the expiration of such time does not confer jurisdiction upon the court of such case. The appeal therefore is dismissed.
DOYLE, J., concurs. ARMSTRONG, J., absent and not participating.